DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 6/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Pat. Nos. 8,702,789, 9,700,402, & 10,258,458 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This action is in response to the amendment filed on 6/17/2022.  In the amendment, claims 2 & 3 have been amended, claim 1 has been cancelled, and claims 4-20 have been added.
Response to Arguments
Since previous claim 2 was indicated as containing allowable subject matter and has since been rewritten into independent form, the claim is now allowable.  No real arguments were made with respect to claim 3 and its amendment (which only contains a partial introduction of the allowable subject matter from claim 2).  Regarding new claims 4-20, these claims were never addressed in the previous office action so no response to applicant’s remarks is provided since examiner has now addressed these claims in the current office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the two elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 2, see Reasons for Allowance section in the Non-Final Rejection mailed on 12/17/2021; and regarding claim 3, the newly cited prior art used to rejection the device claim of claim 13, US Pat. No. 6,063,101 discloses the device recited in claim 3 (with respect to the endoprosthesis structure and the first element located along the endoprosthesis - see rejection below) but fails to disclose, teach, or suggest the method step of removing blood from the aneurysm sac via the tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 14, the prior art fails to further disclose, teach, or suggest a second element located along the endoprosthesis, said second element configured to contact the vessel wall at a second end of the aneurysm sac opposite the first end.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 17, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jacobsen et al. (US Pat. No. 6,063,101).
Regarding claim 13, Jacobsen et al. disclose an endoprosthesis assembly (Fig. 2A), comprising: an endoprosthesis 2 (Fig. 2A) having an impermeable inner wall (opposite apertures 20 - Fig. 2A) and a permeable outer wall (apertures 20 - Fig. 2A) adjacent to the impermeable inner wall; and a first element 36 (Fig. 2A) located along the endoprosthesis, said first element 36 configured to contact a vessel wall at first end of the aneurysm sac (balloon is expanded within vessel wall and is considered to be capable of contacting the vessel wall at a first end of an aneurysm sac when positioned therein); wherein the endoprosthesis assembly is configured to facilitate removal of blood from the aneurysm sac (via apertures 20 and tube member 24 to which a suction assembly can be attach - intended use of these apertures is to deliver medication - column 3, lines 56-60, which means that the tube member 24 has a lumen through which a fluid is delivered and, thus, through which a suction could be applied).
Regarding claim 17, Jacobsen et al. further disclose wherein the permeable outer wall (apertures 20 - Fig. 2A) is configured so that fluid can flow through the permeable outer wall due to its permeability (apertures 20 allow fluid to flow therethrough since their intended use is for delivery of medication - column 3, lines 56-60).
Regarding claim 20, Jacobsen et al. further disclose wherein the endoprosthesis assembly is configured to permit blood present within the aneurysm sac to be removed using a suction/infusion source in communication with the endoprosthesis assembly while the endoprosthesis assembly is positioned at the aneurysm sac (the italicized limitation is considered to be intended use since the suction/infusion source is not positively recited in the claim - applicant is reminded that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987); blood can be removed via apertures 20 and tube member 24 to which a suction assembly can be attach - intended use of these apertures is to deliver medication - column 3, lines 56-60, which means that the tube member 24 has a lumen through which a fluid is delivered and, thus, through which a suction could be applied).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 30, 2022